Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Priority Continuation Data
 parent US continuation 16421716 20190524 parent-grant-document US 10854797 child US 17083580parent US continuation 15898347 20180216 parent-grant-document US 10347805 child US 16421716parent US continuation 14806761 20150723 parent-grant-document US 9935247 child US 15898347us-provisional-application US 62027968 20140723.
As result of approval terminal disclaimer on 7/8/2022, the instant claims 69-88 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a system for disinfection of liquids and/or gases utilizing ultraviolet
(UV) light, the system comprising: a UV light-emitting semiconductor die configured to emit UV light to a liquid and/or a gas; and a layer of non-stoichiometric silica material disposed over and/or around the semiconductor die, wherein UV light emitted by the semiconductor die passes through the non- stoichiometric silica material into the liquid and/or the gas,
wherein the non-stoichiometric silica material comprises silicon, oxygen, and carbon, a
carbon content of the non-stoichiometric silica material being greater than 1 ppm and less than 40 atomic percent,” as claimed in claims 69-87 and also prior art neither teach nor suggust “method of fluid disinfection utilizing ultraviolet (UV) light, the method comprising: emitting UV light into a liquid and/or a gas from a disinfection device comprising (1) a UV light-emitting semiconductor die and (11) a layer of non-stoichiometric silica materialdisposed over and/or around the semiconductor die,
wherein the non-stoichiometric silica material comprises silicon, oxygen, and carbon, a
carbon content of the non-stoichiometric silica material being greater than 1 ppm and less than
40 atomic percent” as recited in claim 88
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SAVITRI MULPURI/Primary Examiner, Art Unit 2816